Citation Nr: 0533970	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-12 616	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, great toe, left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, great toe, right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1971 to February 1998.  

2.  On December 8, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 8, 2005, the Board received a letter from the 
appellant cancelling a scheduled hearing in December 2005 on 
the basis that his claim, which was initially for compensable 
evaluations for his service-connected right and left foot 
disabilities, had subsequently been granted.  In this regard, 
the record shows that the RO granted increased evaluations, 
to 10 percent, for both the veteran's right and left foot 
disabilities in June 2005.  The veteran also stated that he 
was satisfied with the decision and requested that his case 
be returned to the RO.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


